Case: 16-30570      Document: 00513866668         Page: 1    Date Filed: 02/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 16-30570                              FILED
                                  Summary Calendar                      February 7, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

COREY T. MUSE, also known as Lambert Muse,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-352-2


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Corey T. Muse appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion seeking a reduction of his below-guidelines 192-month
sentence for conspiring to distribute and possess with the intent to distribute
five kilograms or more of cocaine and one kilogram or more of heroin. Muse
argues that the district court abused its discretion in denying him a sentence



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30570     Document: 00513866668        Page: 2   Date Filed: 02/07/2017


                                   No. 16-30570

reduction pursuant to Amendment 782 of the Sentencing Guidelines, which
effectively lowered most drug-related base offense levels. Muse contends that
the denial was based on a clearly erroneous assessment of the evidence, as the
court failed to give adequate weight to his substantial assistance to the
Government, his positive post-sentencing conduct, and the 18 U.S.C. § 3553(a)
factors weighing in favor of a reduction.
      We review a district court’s denial of a § 3582(c)(2) motion to reduce
sentence for an abuse of discretion. United States v. Henderson, 636 F.3d 713,
718 (5th Cir. 2001). “A district court abuses its discretion if it bases its decision
on an error of law or a clearly erroneous assessment of the evidence.” Id.
(internal quotation marks and citation omitted). If the record shows that the
district court gave due consideration to the motion as a whole and, even
implicitly, to the § 3553(a) factors, there is no abuse of discretion. United
States v. Whitebird, 55 F.3d at 1007, 1010 (5th Cir. 1995).
      In this case, the district court’s written order expressly relied on the
§ 3553(a) factors in denying relief.         The court likewise specifically cited
U.S.S.G. § 1B1.10, which authorizes reductions based on post-sentencing
conduct, as well as reductions comparable to an original downward departure
based on a U.S.S.G. § 5K1.1 substantial assistance motion. § 1B1.10(b)(2)(B);
§ 1B1.10, comment. (n.1(B)(iii)).       The district court expressly addressed
whether a further reduction was warranted given the original § 5K1.1 motion
and presumably also considered Muse’s argument regarding his positive post-
sentencing conduct, which was before the court at the time of its
determination. See Henderson, 636 F.3d at 718. The district court was under
no obligation, however, to grant either of these sentence reductions. United
States v. Cooley, 590 F.3d 293, 297 (5th Cir. 2009) (explaining that a district




                                         2
    Case: 16-30570     Document: 00513866668     Page: 3   Date Filed: 02/07/2017


                                  No. 16-30570

court is not compelled to grant a sentence reduction simply because it has
authority to do so).
      Given the district court’s express consideration of the § 3553(a) factors
and its due consideration of the motion as a whole, as well as Muse’s failure to
show an error of law or a clearly erroneous assessment of the evidence, the
district court did not abuse its discretion in denying the § 3582(c)(2) motion for
a sentence reduction. See Whitebird, 55 F.3d at 1010; Henderson, 636 F.3d at
717. The district court’s judgment is AFFIRMED.




                                        3